DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.
 
Status of Claims
This action is in reply to the communication filed on January 7, 2021.
Claims 1, 6, 12 and 17 have been amended and are hereby entered.
Claims 7, 8, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking April 27, 2020.
Claims 1 -4, 6, 9 – 15, 17, and 20 – 23 are currently pending and have been examined. 

Response to Arguments
Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive. 
While Applicant has amended the claims around compounds 3a, 3b and 3c of Sigalov, the Sigalov reference also teaches compounds 2a and 2c, which are within the scope of the claims as amended and Sigalov still anticipates the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 13, 15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, 4, 13, 15, and 23 recite the limitation “about… or more/less.” This renders the claim indefinite because it is unclear as to what range of specific activity is covered by the term 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 4, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sigalov (Sigalov, Mark. "Novel Fluorescent Stilbene Analogs Involving a Carbazole Moiety." Tetrahedron Letters.41 (2000): 8573-8576.).
As per claims 1 – 3, 6, and 11, Sigalov teaches:
A light emitting material represented by Formula 1 
    PNG
    media_image1.png
    220
    428
    media_image1.png
    Greyscale
 (Sigalov teaches fluorescent compounds, 
    PNG
    media_image2.png
    379
    169
    media_image2.png
    Greyscale
, which reads on the claimed formula wherein m is 0; a to f are 0 so that R1 to R6 do not exist; Y1 and Y2 are each hydrogen. The compound reads on compound 1-14 
    PNG
    media_image3.png
    86
    125
    media_image3.png
    Greyscale
 in claim 6.)
Regarding Equation 1 in claim 1, the value of K1 in claim 2, Equation 2 in claim 3, and the light emission of claim 11, Sigalov appears silent with respect to the claimed properties. Since Sigalov teaches the same structure as disclosed by the Applicant, the claimed properties are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
As per claim 4, Sigalov teaches:
Wherein a maximum light emission wavelength is 480 nm or less (Table 1 on page 8575 show that compound 2a emits at 348 nm.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 12 - 15, 17 and 20 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sigalov (Sigalov, Mark. "Novel Fluorescent Stilbene Analogs Involving a Carbazole Moiety." Tetrahedron Letters.41 (2000): 8573-8576) as applied to claims 1 - 4, 6 and 11 and further in view of Zhang (US2014135530).
As per claims 9 and 10, Sigalov teaches all the limitations of claim 1. Sigalov does not teach:
The dopant is the compound of Formula 1 and the host is represented by 
    PNG
    media_image4.png
    208
    341
    media_image4.png
    Greyscale

Zhang teaches electroluminescent devices with phosphine oxide compounds as host components ([0028]). Preferably, the deep blue-emitting phosphorescent compounds (similar to that of Sigalov) are used as dopants ([0110 – 0111]). Zhang further teaches:
The dopant is the compound of Formula 1 and the host is represented by 
    PNG
    media_image4.png
    208
    341
    media_image4.png
    Greyscale
([0003]: “A compound having a triphenylphosphine oxide structure has a high lowest excited triplet energy level as compared with conventional carbazole compounds and is therefore specifically noted as a host material for light-emitting materials.” and [0076]: 
    PNG
    media_image5.png
    96
    291
    media_image5.png
    Greyscale
which 2 does not exist, X1 is S, and Z1 to Z6 are hydrogen.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fluorescent compound of Sigalov in a light emitting layer with the host of Zhang. One of ordinary skill would have been motivated to make this modification because Zhang teaches that a compound having a phosphine oxide compound as a host results in an electroluminescence element with high luminescent efficiency ([0028]).
Regarding the respective triplet and singlet excitation levels of claim 9, Sigalov and Zhang teach the same structure as disclosed by the Applicant, therefore the claimed properties are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
As per claims 12, 13, 14, 17, 20, 21, 22, and 23, Sigalov teaches:
A light emitting material represented by Formula 1 
    PNG
    media_image1.png
    220
    428
    media_image1.png
    Greyscale
 (Sigalov teaches fluorescent compounds 
    PNG
    media_image2.png
    379
    169
    media_image2.png
    Greyscale
, which reads on the claimed formula wherein m is 0; a to f are 0 so that R1 to R6 do not exist; Y1 and Y2 are each hydrogen. The compound reads on compound 1-14 
    PNG
    media_image3.png
    86
    125
    media_image3.png
    Greyscale
 in claim 17.)
Regarding Equation 1 in claim 12, the value of K1 in claim 13, Equation 2 in claim 14, and the light emission of claim 11, Sigalov appears silent with respect to the claimed properties. Since Sigalov teaches the same structure as disclosed by the Applicant, the claimed properties are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
Sigalov does not teach:
The use of the compound in an organic electroluminescence device as a dopant in combination with a host represented by 
    PNG
    media_image4.png
    208
    341
    media_image4.png
    Greyscale
([0003]: “A 
    PNG
    media_image5.png
    96
    291
    media_image5.png
    Greyscale
which reads on the formula wherein g is 0 so X2 does not exist, X1 is S, and Z1 to Z6 are hydrogen.)
Wherein the device comprises a hole transport region on the first electrode, an emission layer on the hole transport region, and electron transport region on the emission layer, and a second electrode on the electron transport region.
Zhang teaches electroluminescent devices with phosphine oxide compounds as host components ([0028]). Preferably, the deep blue-emitting phosphorescent compounds (similar to that of Sigalov) are used as dopants ([0110 – 0111]). Zhang further teaches:
The use of the compound in an organic electroluminescence device as a dopant in combination with a host represented by 
    PNG
    media_image4.png
    208
    341
    media_image4.png
    Greyscale

Wherein the device comprises a hole transport region on the first electrode, an emission layer on the hole transport region, and electron transport region on the emission layer, and a second electrode on the electron transport region. ([0082]: “A typical organic electroluminescence element is so configured that an anode… an organic layer and a cathode are laminated on a transparent substrate… The organic layer generally has a structure of laminated multiple layers… the constitutive layers are referred to as a hole 
Regarding the respective triplet and singlet excitation levels of claim 21, and the maximum external quantum yield of claim 23, the prior art combination appears silent with respect to the claimed properties. Since the prior art combination teach the same structure as disclosed by the Applicant, therefore the claimed properties are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fluorescent compound of Sigalov in a light emitting layer with the host of Zhang in an OLED. One of ordinary skill would have been motivated to make this modification because Zhang teaches that a compound having a phosphine oxide compound as a host results in an electroluminescence element with high luminescent efficiency ([0028]).
As per claim 15, Sigalov teaches:
Wherein a maximum light emission wavelength is 480 nm or less (Table 1 on page 8575 show that compound 2a emits at 348 nm.)

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789